COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Senior Judge Cole
Argued at Richmond, Virginia


RODNEY LEON WELLS
                                           MEMORANDUM OPINION * BY
v.   Record No. 1116-99-2               JUDGE JERE M. H. WILLIS, JR.
                                                MARCH 28, 2000
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                     Paul M. Peatross, Jr., Judge

          Peter L. McCloud (Boyle, Bain & Downer, on
          brief), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     On appeal from his conviction of grand larceny, in

violation of Code § 18.2-95, Rodney Leon Wells contends (1) that

the trial court erred in admitting the out-of-court statement of

a codefendant, Regina Allen, and (2) that without Allen's

statement the evidence was insufficient to support his

conviction.    Wells did not properly preserve the evidentiary

issue for appeal, and the evidence as received was sufficient.

Therefore, we affirm the judgment of the trial court.

               On appeal, we review the evidence in
          the light most favorable to the
          Commonwealth, granting to it all reasonable
          inferences fairly deducible therefrom. The

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
          judgment of a trial court sitting without a
          jury is entitled to the same weight as a
          jury verdict and will not be set aside
          unless it appears from the evidence that the
          judgment is plainly wrong or without
          evidence to support it.

Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987).

     On July 27, 1998, Wells drove Regina Allen and Maurice

Buckner to a Kroger supermarket.    Allen and Buckner entered the

store, filled two carts with groceries, and ran out of the store

without paying.   They dumped the groceries into the trunk of

Wells' car.   Witnesses testified that a third person was in the

driver's seat of the car.   The store manager initially

identified Wells as that person, but on cross-examination was

unsure of that identification.    An employee at the store

testified that the woman who had been in the store got into the

back seat of the car and that the man who had been in the store

got into the passenger's side of the front seat.   The car then

pulled out of the parking lot "very fast and recklessly."

     Store personnel called the police.    When the police cruiser

caught up to Wells' car, it sped up in an attempt to get away.

Once the officer stopped the vehicle, all three occupants fled

from the vehicle and were apprehended on foot.   The police

officer testified that Allen exited the rear passenger door,

Buckner from the right front passenger door, and Wells from the

driver's door.


                                 - 2 -
     Allen confessed to the police that she, Buckner, and Wells

had decided to drive to the store to steal groceries for a

cookout, that she and Buckner went into the store to steal the

items, and that Wells remained with the car as the getaway

driver.   This contradicted Wells' explanation that he was

unaware that Allen and Buckner were planning to steal groceries,

that Buckner took the keys from him and drove away, and that he

jumped in the passenger side of the car.   Without objection, the

trial court admitted Allen's statement into evidence.   On the

basis of that statement and of the other evidence in the case,

it convicted Wells of grand larceny.

     Wells contends that the trial court erred in admitting

Allen's statement.   Acknowledging that he lodged no objection,

he argues that Lilly v. Virginia, 527 U.S. 116 (1999), should be

applied nonetheless, because Lilly was decided subsequent to his

trial.

     As a general proposition, cases which have precedential

value and are decided while an appeal is pending will be "good

law" for the appeal.   See Darnell v. Commonwealth, 12 Va. App.

948, 952-53, 408 S.E.2d 540, 542 (1991).   However, the issue to

which that authority is applied must have been addressed

properly in the trial court.   See id.; Herrera v. Commonwealth,

24 Va. App. 490, 495, 483 S.E.2d 492, 495 (1997).

           [W]here an appellate decision overrules
           prior law and announces a new principle,
           unless the decision specifically declares

                               - 3 -
          the rule to be prospective only, the new
          rule is to be applied retroactively to cases
          where the issue in question is properly
          preserved at all stages of adjudication up
          to and including any direct appeal.

Commonwealth v. Ardestani, 736 A.2d 552, 555 (Pa. 1999)

(emphasis supplied).

               No ruling of the trial court . . . will
          be considered as a basis for reversal unless
          the objection was stated together with the
          grounds therefor at the time of the ruling,
          except for good cause shown or to enable the
          Court of Appeals to attain the ends of
          justice.

Rule 5A:18.   The rule operates to bar constitutional claims

raised for the first time on appeal.     See Deal v. Commonwealth,

15 Va. App. 157, 161, 421 S.E.2d 897, 900 (1992).

     Because Wells lodged at trial no objection to the admission

of Allen's statement into evidence, and because we perceive no

reason to invoke the ends of justice exception to the operation

of Rule 5A:18, we will not address on appeal the correctness of

that admission, even in light of Lilly.

     Because Wells' contention that the evidence was

insufficient to support his conviction relies on the assumption

that Allen's statement was admitted in error, an assumption to

which we give no support, we do not address the merits of his

sufficiency of the evidence claim.     The judgment of the trial

court is affirmed.

                                                          Affirmed.




                               - 4 -